Conviction for murder; punishment, two years in the penitentiary.
The record is here without statement of facts or bills of exception. The indictment, the charge of the court, the judgment and sentence are in proper form. *Page 69 
We do find in the record, however, an exception to the refusal of a special charge attempting to submit the case under the theory of insanity, which special charge was properly refused. We also find in the record, and mention same for what it is worth, that appellant sought to reopen the case after both sides had closed and the charge of the court had been submitted to the accused and his counsel. None of the matters pertaining to this are brought properly before us by any bill of exceptions, and we do not discuss the merits of the question involved.
No error appearing, the judgment will be affirmed.
Affirmed.